Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Arrelicious Mitchell, Appellant                        Appeal from the 301st District Court of
                                                       Dallas County, Texas (Tr. Ct. No. DF-10-
No. 06-13-00078-CV         v.                          13279). Memorandum Opinion delivered
                                                       by Justice Carter, Chief Justice Morriss and
Joe Allen Sanders, Appellee                            Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Arrelicious Mitchell, pay all costs of this appeal.


                                                       RENDERED AUGUST 16, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk